Citation Nr: 0800553	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD), on appeal from the 
initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In November 2007 the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss did not have 
onset during active service or within one year of separation 
from active service and is not etiologically related to his 
active service.  

2.  Tinnitus did not have onset during the veteran's active 
service and is not etiologically related to his active 
service.  

3.  The veteran's PTSD results in mild memory loss, chronic 
sleep impairment, and mild loss in concentration, attention 
and cognitive acuity; but does not result in occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
commands, impairment of memory, or impaired abstract 
thinking.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 C.F.R. § 1110, 1112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R. § 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R.  §§ 3.303 (2007).  

3.  The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 C.F.R. § 1155, 5107 
(West 2002); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records contain audiometric test results 
listed in an October 1968 separation report of medical 
examination.  These results show right ear and left ear 
auditory thresholds of 0 decibels for all frequencies 
measured, that is at 500, 1000, 2000, and 4000 Hertz.  This 
is not a hearing loss disability as defined by VA 
regulations.  See 38 C.F.R. § 3.385.  This report also shows 
that clinical evaluations of the veteran's ears and eardrums 
were normal.  

An associated report of medical history, also dated in 
October 1968, contains the veteran's indication that he did 
not then have, nor had ever had, ear trouble, running ears, 
or hearing loss.  Service medical records are absent for any 
mention of hearing problems, tinnitus, or symptoms involving 
the veteran's ears or his hearing.  

During the November 2007 hearing, the veteran testified that 
the only time he reported to sick call during service was for 
a hearing problem.  Id. at 8.  Service medical records 
contradict that testimony because these records show only 
reported gastro-intestinal symptoms, chest pain/cough, and 
knee soreness.  The Board finds the service medical records 
more probative as to what the veteran sought treatment for 
during service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Furthermore, these 
service medical records are strong evidence against the 
veteran's claim because they show normal hearing at 
separation from service along with his own endorsement at 
that time that he had no hearing loss or other ear problems.  

Simply stated, the veteran himself, during service, indicated 
in writing that he did not have a hearing problem, providing 
evidence against this own claim. 

In August 2005, the veteran underwent a VA examination to 
determine the extent and etiology of his reported hearing 
loss and tinnitus.  Audiologic testing measured pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 35, 40, 55, 65, and 70 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 35, 45, 55, 75, and 70 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent in both the left and the 
right ears.  

Although these results show that the veteran has a current 
hearing loss disability, his claim for service connection for 
this disability, as well as for tinnitus, turns on the 
etiology of the disability related to service decades ago.  

As part of the August 2005 examination report, the VA 
audiologist opined that it was less likely than not that the 
veteran's current hearing loss and reported tinnitus were 
caused by  or as a result of noise exposure during service.  
This report lists the veteran's assertion of exposure to loud 
noise while serving as an infantryman during the Vietnam 
conflict.  Thus, the audiologist considered this assertion.  
However, the audiologist provided a clear rationale for his 
opinion; reasoning that the veteran's hearing was normal post 
any service noise exposure as demonstrated by the separation 
medical examination normal electronic hearing test results.  

As this opinion was rendered by a medical professional and 
included examination and review of the veteran's claims file, 
the opinion is compelling evidence against his claim for 
service connection for these disabilities.  This medical 
opinion is the only competent evidence of record as to the 
etiology of the veteran's current hearing loss and tinnitus.  

With respect to the veteran's contention that exposure to 
loud noise during service caused these disorders, a 
layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board does not dispute the fact that the 
veteran was exposed to loud noise during service.  Here, 
however, the veteran's contentions regarding a relationship 
between his claimed disabilities and exposure to inservice 
noise are not statements about symptomatology, an observable 
medical condition, or a contemporaneous medical diagnosis.  
Rather these contentions are statements of causation.  Such 
statements clearly fall within the realm of opinions 
requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities.  

Also, during the November 2007 hearing, the veteran testified 
that he has had hearing loss and tinnitus since service but 
first sought a diagnosis in 2005, some 38 years after 
separation from service.  Hearing transcript at 10.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Simply 
stated, the post-service treatment record also provides 
evidence against this claim. 

Finally, since there is no evidence that the veteran suffered 
hearing loss within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

In summary, the veteran's contentions of continuity of 
symptomatology are outweighed by service medical records 
evidence of normal hearing, his statements at separation from 
service, and post service medical evidence.  Hence, the 
preponderance of evidence of record is against his claims for 
service connection.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board must evaluate all the evidence 
of record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.  

Service connection was established for PTSD in the September 
2005 rating decision on appeal and the current rating of 30 
percent disabling was assigned.  A 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. Part 4, Diagnostic Code 9411 (2007).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental  Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v.  Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

The veteran underwent VA examination as to his PTSD in August 
2005 and August 2007, with similar results.  Included in the 
report from the August 2005 examination is the veteran's 
history that he retired from a 24 year employment with one 
employer in approximately 1995, ran a private business which 
failed after 5 years, and, at the time of the examination, 
had been employed at another business for the past 3 years.  
The August 2007 report confirmed that the veteran had worked 
on a full time basis, included as much as 6 days per week, 
for the past 5 years, providing evidence against the 
contention that the PTSD creates an industrial impairment 
greater than 30 percent.  

During the November 2007 hearing the veteran reported that he 
lost several jobs between his failed business and his current 
employment.  Hearing transcript at 4.  He testified that he 
was told that he lost his jobs because he created a hostile 
work environment.  Of records is a letter from an employer, 
dated in December 2002, placing the veteran on warning due to 
clerical errors and lack of being a team player.  There is no 
other objective evidence as to his work history.  

While the above notes the veteran has a problem, it is 
important for the veteran to understand that a 30 percent 
evaluation, by definition, indicates that the veteran is 
having problems with his PTSD.  If the veteran was having no 
problems, the current evaluation could not be justified.   

Symptoms reported in one or both examinations include 
nightmares about his service in Vietnam; frequent awakening 
in the early morning; hypervigilance; panic attacks though 
not regular recurring panic attacks; intrusive memories; 
avoidance of anything that reminds him of his wartime 
service; and periods of depression, but not so great at to 
miss work or neglect hygiene.  He denied suicidal and 
homicidal ideation.  

As to social functioning, the veteran reported maintaining 
some relationship with his siblings, marriage to the same 
spouse for 44 years, but leading a limited social life.  

Mental status examinations found the veteran to be oriented 
in all spheres, and he has always been appropriately dressed.  
His mood was described as rather detached by the August 2005 
examiner, who also described his affect as restricted, 
although the August 2007 examiner found his affect to be 
normal.  During both examinations the veteran demonstrated 
some short term memory difficulties, such as difficulty in 
recalling words given to him after a short delay.  During the 
August 2005 examination his concentration as measured by 
performing serial subtraction of 7's from 100 was good and he 
was able to correctly spell the word "world" forward and 
backward.  The August 2007 examiner found the veteran to have 
some concentration, attention, and cognitive difficulty.  
However, his thought processes were linear and goal directed.  
The veteran reported that he has peripheral visual 
hallucinations but he denied auditory or visual 
hallucinations.  

The August 2005 examiner opined that the veteran's symptoms 
were of moderate degree and assigned a GAF score of 58.  The 
August 2007 examiner opined that the veteran had slightly 
impaired social functioning, as he is socially isolated, but 
no impairment as to employment.  She assigned a GAF score of 
54.  Both examiners indicated that they had reviewed the 
veteran's claims file.  

VA outpatient treatment records are also associated with the 
claims file but do not contain evidence more favorable to the 
veteran's claim than that from the VA examinations.  

These examinations provide evidence against the veteran's 
claim for an evaluation in excess of 30 percent disabling for 
PTSD.  He is able to work full time and described a regular 
schedule to both examiners.  Although he may have lost jobs, 
his current full time employment, which has for most of the 
evaluation period, is strong evidence that he does not suffer 
from more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, providing the basis for a 30 percent evaluation, not a 
50 percent evaluation.  

There are no findings of deficient hygiene or self care.  He 
has some memory problems, but such are mild.  There are no 
findings of regular panic attacks, difficulty in 
understanding complex commands, impaired long term memory, 
judgment, or abstract thinking.  His affect and mood are 
essentially normal.  While he may lead a limited social life, 
the disability picture presented is not one of having 
difficulty in maintaining effective social and work 
relationships.  To the contrary, he has been employed in the 
same job for some time now and married to the same spouse for 
many years.  All evidence of record shows the veteran to 
generally function satisfactorily, with routine behavior, 
self care, and normal conversation; consistent with the 
assigned rating.  

Nor does the Board find evidence that the veteran's PTSD 
evaluation should be any different for any separate period 
based on the facts found during the whole appeal period.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a rating higher than 30 
percent for PTSD.  Hence, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran on March 24, 2005 and March 20, 2006 that 
fully addressed all four notice elements.  The March 2005 
letter was sent prior to the initial AOJ decision in this 
matter.  That letter informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.

Here, the duty to notify, with regard to assignment of 
disability ratings and effective dates was not satisfied as 
to all claims on appeal prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or supplemental statement of 
the case (SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran on March 20, 2006 that fully addressed 
all four notice elements as applicable to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim(s) and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SOC issued on July 18, 2006 and a supplemental statement of 
the case issued on October 2, 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  A VA 
examination were afforded the veteran in August 2005 for his 
hearing loss and tinnitus claims and VA examinations were 
afforded him in August 2005 and August 2007 for his PTSD 
claim.  He was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


